 1   LAW OFFICE OF EMILY DELEON
     Emily de Leon, SBN 296416
 2   1318 K Street
 3   Bakersfield, CA 93301
     Tel: (661) 326-0857
 4   Email: emily@lawdeleon.com

 5   Attorney for:
     Ulises Pena
 6
                                     UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                        Case No. 1:18-CR-00065-DAD-BAM
10
                         Plaintiff                     STIPULATION AND ORDER TO CONTINE
11                                                     STATUS CONERENCE
12    Bikramjit Singh Pannu
      Ulises Pena
13
                         Defendants.
14

15
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT; HONORABLE BARBARA
16   A. MCAULIFFE; HENRY CARBAJAL, ASSISTANT UNITED STATES ATTORNEY:

17
            COMES NOW Defendant, ULISES PENA, by and through his attorney of record,
18
     EMILY DELEON, hereby requesting that the status conference hearing currently set for August
19
     26, 2019, be continued to September 23, 2019 or another date convenient to the Court.
20
            Counsel for Mr. Pena is expected to be in trial in People v. Shannon Greenfield, case
21
     number BF172135A in Kern County, California on August 26, 2019. The trial was expected to
22
     begin today, August 21, 2019, but trailed to Monday at the People’s request.
23
            Counsel for Mr. Pena and the Government also need additional time to have a meaningful
24
     discussion of the plea agreement.
25
            Counsel for Mr. Pannu and counsel for the government do not object to, and agree with,
26
     the request for continuance of the status conference.
27
            The parties agree that for the purpose of computing time under the Speedy Trial Act, 18
28
                                                       1
 1   U.S.C. § 3161, et seq., within which trial must commence, the time period of the date of this

 2   stipulation to September 23, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. §§

 3   3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv) because it results from a continuance granted by

 4   the Court at defendants’ request on the basis of the Court’s finding that the ends of justice served

 5   by taking such action outweigh the best interest of the public and the defendant in a speedy trial.

 6   IT IS SO STIPULATED.
                                                                  Respectfully Submitted,
 7   DATED: 08/21/19                                              /s/ Emily Deleon______
                                                                  EMILY DELON
 8                                                                Attorney for Defendant
 9                                                                Ulises Pena

10   DATED: 08/21/19                                              /s/Robert Lamanuzzi
                                                                  ROBERT LAMANUZZI
11                                                                Attorney for Defendant
                                                                  Bikramjit Singh Pannu
12

13

14   DATED: 08/21/19                                              /s/Henry Carbajal
                                                                  HENRY CARBAJAL
15                                                                Assistant U.S. Attorney
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
 1                                              ORDER
 2
            IT IS SO ORDERED that the 4th Status Conference is continued from August 26, 2019 to
 3
     September 23, 2019 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is
 4
     excluded pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv).
 5
            IT IS SO ORDERED.
 6

 7
     Dated: August 23, 2019                                       /s/ Barbara   A. McAuliffe
                                                          UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
